 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   KnightBrook Insurance Company; and              No. CV12-01671-PHX-DGC
     Knight Management Insurance Services,
10   LLC,                                            ORDER
11                        Plaintiffs,
12   v.
13   Payless Car Rental System, Inc.; and
     PCR Venture of Phoenix, LLC,
14
                          Defendants.
15
16
17          Defendants Payless Car Rental System, Inc. and PCR Venture of Phoenix, LLC
18   (together, “Payless”) seek to recover attorneys’ fees under A.R.S. § 12-341.01 from
19   Plaintiffs KnightBrook Insurance Company and Knight Management Insurance Services,
20   LLC (collectively, “KnightBrook”). Doc. 457. Payless seeks to recover fees for its
21   ultimately successful defense against KnightBrook’s claim for equitable indemnity. See
22   Doc. 444. The motion is fully briefed, and no party requests oral argument. The Court
23   will grant the motion in part.1
24   I.     Section 12-341.01.
25          Section 12-341.01 provides that “[i]n any contested action arising out of a
26   contract, express or implied, the court may award the successful party reasonable attorney
27
28          1
             Relevant background facts can be found in KnightBrook Ins. Co. v. Payless Car
     Rental Sys., Inc., 356 F. Supp. 3d 856 (D. Ariz. 2018).
 1   fees.” A.R.S. § 12-341.01(A). The parties disagree on whether KnightBrook’s equitable
 2   indemnity claim arises out of contract. To resolve this issue, the Court must consider
 3   whether the claim would exist but for a breach of a contract. See Schwab Sales, Inc. v.
 4   GN Constr. Co., 992 P.2d 1128, 1132 (Ariz. 1998); In re Gorilla Companies LLC, No.
 5   CV10-1029-PHX-DGC, 2011 WL 5519910, at *3-4 (D. Ariz. Nov. 14, 2011).                     If
 6   KnightBrook’s claim would not exist but for a contract, then the claim arises out of the
 7   contract and § 12-341.01 applies. Id.
 8          KnightBrook’s equitable indemnity claim arose out of contract. The Ninth Circuit
 9   and Arizona Supreme Court ruled in this case that KnightBrook could obtain equitable
10   indemnity from Payless only if it discharged an “actual obligation” of Payless. See
11   KnightBrook Ins. Co. v. Payless Car Rental Sys., Inc., 356 F. Supp. 3d 856, 858 (D.
12   Ariz. 2018). KnightBrook argued that the actual obligation of Payless arose from the SLI
13   policy – a contract of insurance created at the time of the car rental. See, e.g., Docs. 433
14   at 2 (for KnightBrook to prevail, the Court “must find that . . . [Payless] and KnightBrook
15   were actually liable to Michael Bovre on the breach of contract claim for failing to
16   provide SLI coverage”); 441 at 8 (“KnightBrook paid to fix that mistake, thereby
17   extinguishing the parties’ coextensive contractual liability.”) (emphasis added). The
18   equitable indemnification claim would not have existed without the alleged SLI policy.
19          Plaintiffs’ citations to equitable indemnity law, including the Court’s order of
20   April 1, 2015, are not relevant. See Docs. 376 at 23, 460 at 2. Defendants seek to
21   recover attorneys’ fees under § 12-341.01, not under traditional indemnity law.
22          Nor are the parties’ and the Court’s previous assertions with respect to § 78 of the
23   Restatement First of Restitution relevant.         That section required only that an
24   indemnification plaintiff discharge a “supposed obligation” of the indemnification
25   defendant. See Restatement (First) of Restitution § 78 (1937); KnightBrook Ins. Co. v.
26   Payless Car Rental Sys., Inc., 100 F. Supp. 3d 817, 829 (D. Ariz. 2015), aff’d in part,
27   vacated in part, 731 F. App’x 632 (9th Cir. 2018). The Arizona Supreme Court, on
28   referral from the Ninth Circuit, declined to adopt that approach and instead required that


                                                -2-
 1   the indemnification plaintiff discharge an “actual obligation” of the indemnification
 2   defendant. KnightBrook Ins. Co. v. Payless Car Rental Sys. Inc., 409 P.3d 293, 295
 3   (Ariz. 2018). The “actual obligation” asserted by Plaintiffs, as discussed above, is a
 4   contract – the SLI policy – bringing the equitable indemnification claim within the scope
 5   of § 12-341.01.
 6   II.    Warner Factors.
 7          Payless seeks an award of fees for the work of the Taylor Anderson firm in the
 8   amount of $21,066.20, for the Covington firm in the amount of $134,408.00, and for the
 9   Gust Rosenfeld firm in the amount of $5,820.00, for a total of $161,294.20. Doc. 457.
10   As explained in the motion, this fee request has been substantially discounted from actual
11   fees incurred in this case. See Doc. 457. In Associated Indem. Corp. v. Warner, 694.
12   P.2d 1181 (Ariz. 1985), the Arizona Supreme Court identified several factors the Court
13   should consider in deciding whether to award fees under § 12-341.01. These include:
14   (1) the merits of the claim or defense presented by the unsuccessful party; (2) whether the
15   litigation could have been avoided or settled and whether the successful party’s efforts
16   were completely superfluous in achieving the result; (3) whether assessing fees against
17   the unsuccessful party would cause an extreme hardship; (4) whether the successful party
18   prevailed with respect to all of the relief sought; (5) the novelty of the legal question
19   presented; (6) whether the claim or defense had previously been adjudicated in this
20   jurisdiction; and (7) whether the award would discourage other parties with tenable
21   claims or defenses from litigating or defending legitimate contract issues for fear of
22   incurring liability for the opposing party’s fees. Id. at 1183-84.
23          KnightBrook makes various arguments with respect to the Warner factors, but the
24   Court does not find them persuasive. Doc. 400 at 4-6. On the first factor, Payless
25   prevailed on the merits of all of KnightBrook’s claims. Although KnightBrook prevailed
26   on an interim basis with respect to its indemnification claim, it ultimately was
27   unsuccessful.     This factor is neutral.       Second, both parties identify settlement
28   opportunities the other side rejected. Payless notes, however, that it felt compelled to


                                                 -3-
 1   litigate this case to a conclusion in order to avoid an adverse precedent with respect to its
 2   many existing SLI policies. This is not a situation where the successful party’s efforts
 3   were completely superfluous in achieving the result. This factor favors an award of fees.
 4   The third and fourth factors also favor a fee award. KnightBrook does not assert that a
 5   fee recovery in this case would cause it extreme hardship and Payless prevailed entirely
 6   on the equitable indemnity claim for which it seeks fees, and on all other claims asserted
 7   by KnightBrook. Fifth, novel legal questions were litigated by both sides. This factor is
 8   neutral.     Sixth, the claims and defenses had not been previously litigated in this
 9   jurisdiction, and, as noted, Payless felt compelled to litigate them fully in order to protect
10   its business interest in many other SLI policies. This factor favors a fee award. And
11   finally, this was a lawsuit between two large and sophisticated corporations, so an award
12   of fees would not discourage tenable claims or defenses. This factor also favors a fee
13   award.
14            Five of the seven factors identified by the Arizona Supreme Court in Warner favor
15   awarding attorneys’ fees in this case. 694 P.2d at 1184. The Court will award fees.
16   III.     Discretionary Adjustments to the Fee Award.
17            KnightBrook has not shown that attorney Nesbitt’s later disciplinary problems
18   affected his billings in this case. The Court will, however, reduce the Taylor Anderson
19   fees by $1,000 in light of the block billing by Mr. Williams.2
20            The hourly rates charged by the Covington firm are excessive for the Phoenix
21   legal market and for this case. The Court will reduce the Covington fees by 25% to bring
22   them in line with fees typically seen in this Court.
23            Finally, the Court concludes that the Gust Rosenfeld fees include some degree of
24   unnecessary duplication of work performed by Covington lawyers, and therefore will
25   reduce the Gust Rosenfeld fees by 25%.
26
27            2
              This represents a one-third reduction in the amount Payless seeks for
     Mr. Williams’ time ($15,234 x .20 (the discount offered by Payless) = 3,046.80 x .33 =
28   $1,005.44). See Doc. 461 at 8 n.6. The Court does not ascribe to the one-tenth reduction
     suggested by the parties for block billing. Id.

                                                 -4-
 1          The Court accordingly will award Payless $20,066.20 for the work of Taylor
 2   Anderson, $100,806.00 for the work of Covington, and $4,365.00 for the work of Gust
 3   Rosenfeld, for a total of $125,237.20.
 4          IT IS ORDERED that Defendants’ motion for attorneys’ fees (Doc. 457) is
 5   granted in part and denied in part. Defendants are awarded $125,237.20 in attorneys’
 6   fees against Plaintiffs. The Clerk is directed to enter judgment accordingly and terminate
 7   this action.
 8          Dated this 22nd day of October, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -5-
